Exhibit 10.5

AMENDED AND RESTATED
SECURITY AGREEMENT

 

Dated as of June 23, 2006

 

among

 

MERISANT COMPANY,
as Borrower,

 

and Each Other Grantor

 

From Time to Time Party Hereto

and

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I. DEFINED TERMS

 

2

Section 1.1

 

Definitions

 

2

Section 1.2

 

Certain Other Terms

 

6

 

 

 

 

 

ARTICLE II GRANT OF SECURITY INTEREST

 

7

Section 2.1

 

Collateral

 

7

Section 2.2

 

Grant of Security Interest in Collateral

 

8

Section 2.3

 

Cash Collateral Accounts

 

8

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

8

Section 3.1

 

Title; No Other Liens

 

8

Section 3.2

 

Perfection and Priority

 

9

Section 3.3

 

State of Incorporation; Chief Executive Office

 

9

Section 3.4

 

Inventory and Equipment

 

9

Section 3.5

 

Pledged Collateral

 

9

Section 3.6

 

Accounts

 

10

Section 3.7

 

Intellectual Property

 

10

Section 3.8

 

Deposit Accounts; Securities Accounts; Commodity Accounts; Commercial Tort
Claims 

 

11

Section 3.9

 

Letter-of-Credit Rights

 

12

Section 3.10

 

Vehicles

 

12

 

 

 

 

 

ARTICLE IV COVENANTS

 

12

Section 4.1

 

Generally

 

12

Section 4.2

 

Maintenance of Perfected Security Interest; Further Documentation

 

12

Section 4.3

 

Changes in Locations, Name, etc.

 

13

Section 4.4

 

Pledged Collateral

 

13

Section 4.5

 

Control Accounts; Eligible Deposit Accounts

 

15

Section 4.6

 

Accounts

 

15

Section 4.7

 

Delivery of Instruments and Chattel Paper

 

16

Section 4.8

 

Intellectual Property

 

16

Section 4.9

 

Vehicles

 

18

Section 4.10

 

Payment of Obligations

 

18

Section 4.11

 

Commercial Tort Claims

 

18

Section 4.12

 

Letter of Credit Rights

 

18

Section 4.13

 

Limitations on Dispositions of Collateral

 

19

Section 4.14

 

Acknowledgment and Consent

 

19

Section 4.15

 

Additional Covenants

 

19

 

 

 

 

 

ARTICLE V REMEDIAL PROVISIONS

 

19

Section 5.1

 

Code and Other Remedies

 

19

Section 5.2

 

Accounts and Payments in Respect of General Intangibles

 

20

Section 5.3

 

Pledged Collateral

 

21

Section 5.4

 

Proceeds to be Turned Over to Administrative Agent

 

22

 

i


--------------------------------------------------------------------------------




 

Section 5.5

 

Registration Rights

 

22

Section 5.6

 

Deficiency

 

23

Section 5.7

 

Grant of Intellectual Property License

 

23

 

 

 

 

 

ARTICLE VI THE ADMINISTRATIVE AGENT

 

24

Section 6.1

 

Administrative Agent’s Appointment as Attorney-in-Fact

 

24

Section 6.2

 

Duty of Administrative Agent

 

25

Section 6.3

 

Authority to File Financing Statements

 

26

Section 6.4

 

Authority of Administrative Agent

 

26

 

 

 

 

 

ARTICLE VII MISCELLANEOUS

 

26

Section 7.1

 

Amendments in Writing

 

26

Section 7.2

 

Notices

 

26

Section 7.3

 

No Waiver by Course of Conduct; Cumulative Remedies

 

26

Section 7.4

 

Successors and Assigns

 

27

Section 7.5

 

Counterparts

 

27

Section 7.6

 

Severability

 

27

Section 7.7

 

Section Headings

 

27

Section 7.8

 

Entire Agreement

 

27

Section 7.9

 

Governing Law

 

27

Section 7.10

 

Additional Grantors

 

27

Section 7.11

 

Release of Collateral

 

28

Section 7.12

 

Reinstatement

 

28

Section 7.13

 

Amended and Restated Security Agreement

 

28

Section 7.14

 

Enforcement of Liens on Collateral Located in Spain

 

29

 

ii


--------------------------------------------------------------------------------


AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of June 23,
2006, by MERISANT COMPANY, a Delaware corporation (the “Borrower”) and each of
the other entities listed on the signature pages hereof or which becomes a party
hereto pursuant to Section 7.10 (each a “Grantor” and, collectively, the
“Grantors”), in favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“Secured Party”),
as agent for the Secured Parties (as defined in the Credit Agreement referred to
below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Administrative Agent, and certain lenders entered into
that certain Credit Agreement dated as of July 11, 2003 (the “Original Credit
Agreement”), as amended by that certain First Amendment dated as of July 2,
2004, that certain Second Amendment dated as of October 20, 2004, that certain
Third Amendment dated as of March 11, 2005, and that certain Limited Waiver and
Fourth Amendment dated as of March 29, 2006 (as so amended, the “Existing Credit
Agreement”);

WHEREAS, in connection with the Original Credit Agreement, certain of the
Grantors and Secured Party have entered into that certain Security Agreement
dated as of July 11, 2003 (the “Existing Security Agreement”);

WHEREAS, the Borrower, Administrative Agent, and certain lenders have entered
into that certain Fifth Amendment to Credit Agreement dated of even date
herewith (the “Fifth Amendment”; the Existing Credit Agreement as amended by the
Fifth Amendment, and as the same may be further amended, restated, or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Fifth Amendment, Grantors and Secured Party have
agreed to amend, restate, renew, carry forward and supplement the Existing
Security Agreement, as set forth herein; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

1


--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINED TERMS

Section 1.1   Definitions.

(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein have the meanings given to them in the Credit Agreement.

(b)    Terms used herein that are defined in the UCC have the meanings given to
them in the UCC, including the following terms (which are capitalized herein):

“Account Debtor”
“Accounts”
“Chattel Paper”
“Commercial Tort Claim”
“Commodity Account”
“Commodity Intermediary”
“Control”
“Deposit Account”
“Documents”
“Entitlement Holder”
“Entitlement Order”
“Equipment”
“Financial Asset”
“Fixtures”
“General Intangibles”
“Goods”
“Instruments”
“Inventory”
“Investment Property”
“Letter-of-Credit Rights”
“Payment Intangible”
“Proceeds”
“Promissory Note”
“Security”
“Securities Account”
“Securities Intermediary”
“Security Entitlement”
“Supporting Obligation”

(c)            The following terms shall have the following meanings:

“AdditionalCommercial Tort Claim” has the meaning specified in Section 4.11.

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interests in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) any Person that, after the date of
this Agreement, as a result of any occurrence, becomes a direct Subsidiary of
any Grantor or (ii) any issuer of Pledged Stock, any Partnership or any LLC that
are acquired

2


--------------------------------------------------------------------------------


by any Grantor after the date hereof; all certificates or other instruments
representing any of the foregoing; all Security Entitlements of any Grantor in
respect of any of the foregoing; all additional indebtedness from time to time
owed to any Grantor by any obligor on the Pledged Notes and the instruments
evidencing such indebtedness; and all interest, cash, instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. Additional
Pledged Collateral may be General Intangibles or Investment Property.

“Agreement” means this Security Agreement.

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Administrative Agent as provided in Section 2.3 in which cash
and Cash Equivalents may from time to time be on deposit or held therein as
provided in Section 5.2 or Section 5.4 or the Credit Agreement.

“Collateral” has the meaning specified in Section 2.1.

“Commodity Account Control Agreement” means a control agreement reasonably
satisfactory to the Administrative Agent executed by the relevant Grantor and
the Administrative Agent and acknowledged and agreed to by the relevant
Commodity Intermediary.

“Control Account” means a Securities Account or Commodity Account subject to an
effective Securities Account Control Agreement maintained by any Grantor with an
Eligible Securities Intermediary, and includes all Financial Assets held therein
and all certificates and instruments, if any, representing or evidencing the
Financial Assets contained therein or a Commodity Account subject to an
effective Commodity Account Control Agreement.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and
(b) the right to obtain all renewals thereof.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of
rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Deposit Account Bank” means a financial institution selected or approved by the
Administrative Agent and with respect to which a Grantor has delivered to the
Administrative Agent an executed Deposit Account Control Agreement.

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (with such changes as may be agreed to by the Administrative
Agent), executed by the Grantor and the Administrative Agent and acknowledged
and agreed to by the relevant Deposit Account Bank.

“Eligible Deposit Account” means a Deposit Account maintained by any Grantor
with a Deposit Account Bank which Deposit Account is the subject of an effective
Deposit Account

3


--------------------------------------------------------------------------------


Control Agreement, and includes all monies on deposit therein and all
certificates and instruments, if any, representing or evidencing such Deposit
Account.

“Eligible Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary selected or approved by the Administrative Agent and with respect
to which a Grantor has delivered to the Administrative Agent an executed
Securities Account Control Agreement.

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses and trade secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2.

“LLC Agreement” means each operating agreement with respect to an LLC, as each
agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

“Material Intellectual Property” means Intellectual Property owned by, licensed
to or otherwise used by a Grantor which is material to its business.

“Merisant Spain” means Merisant Spain S.L., a private company with limited
liability incorporated under the laws of Spain.

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2.

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all provisional and non-provisional applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use, import, sell or
offer for sale any invention covered in whole or in part by a Patent.

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Equity
Collateral, all certificates or other instruments representing or evidencing any
of the foregoing, and all Security Entitlements of any Grantor in respect of any
of the foregoing, whether or not characterized as General Intangibles or
Investment Property.

4


--------------------------------------------------------------------------------


“Pledged Equity Collateral” means, collectively, the Pledged Stock, the Pledged
Partnership Interests, the Pledged LLC Interests, any other Investment Property
of any Grantor, all certificates or other instruments representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing.

“Pledged LLC Interests” means all of any Grantor’s right, title and interest as
a member of any LLC and all of such Grantor’s right, title and interest in, to
and under any LLC Agreement to which it is a party, including those set forth on
Schedule 2.

“Pledged Notes” means all right, title and interest of any Grantor, in the
Instruments or Promissory Notes evidencing all Indebtedness owed to such
Grantor, and all other Indebtedness described on Schedule 2, issued by the
obligors named therein.

“Pledged Partnership Interests” shall mean all right, title and interest of any
Grantor in any Partnership and all right, title and interest of any Grantor in,
to and under any Partnership Agreements to which it is a party, including those
set forth on Schedule 2.

“Pledged Stock” means the shares of Stock owned by each Grantor, including all
shares of Stock listed on Schedule 2; provided, however, that the only Voting
Stock of an Excluded Foreign Subsidiary that shall be deemed to be pledged shall
be Voting Stock possessing up to but not exceeding 65% of the voting power of
all classes of Stock of such Excluded Foreign Subsidiary entitled to vote.

“Related Contract” means each security agreement, lease and other contract
securing or otherwise relating to any Account.

“Secured Obligations” means, (a) in the case of the Borrower, the Obligations,
and, (b) in the case of any other Loan Party, the obligations of such Loan Party
and each other Loan Party under the Guaranty and the other Loan Documents to
which it is a party.

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (with such changes as may be agreed to by the
Administrative Agent), executed by the relevant Grantor and the Administrative
Agent and acknowledged and agreed to by the relevant Eligible Securities
Intermediary.

“Securities Act” means the Securities Act of 1933, as amended.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other indicators of the source of goods and services, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (b) the right to obtain all renewals thereof.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

“Trigger Date” has the meaning specified in Section 4.5.

5


--------------------------------------------------------------------------------


“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Administrative Agent’s and the Secured Parties’ security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC’ shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions; provided,
further, that if the UCC is amended after the date hereof, such amendment will
not be given effect for the purposes of this Agreement if and to the extent the
result of such amendment would be to limit or eliminate any item of Collateral.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

Section 1.2   Certain Other Terms.

(a)    In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b)    The words “herein,” “hereof,” “hereto” and “hereunder” and similar words
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(c)    References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)    Where the context requires, provisions relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(f)     Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any and all times such reference
becomes operative.

(g)    The term “including” means “including without limitation” except when
used in the computation of time periods.

(h)    The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”.

(i)     The terms “Lender,” “Issuer,” “Administrative Agent” and “Secured Party”
include their respective successors.

(j)     References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

6


--------------------------------------------------------------------------------


ARTICLE II
GRANT OF SECURITY INTEREST

Section 2.1   Collateral.   For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:

(a)    all Accounts;

(b)    all Inventory;

(c)    all Equipment;

(d)    all Goods, including, without limitation, Inventory, Equipment and
Fixtures;

(e)    all General Intangibles, including all Payment Intangibles;

(f)     all Investment Property, including all Control Accounts, Securities
Accounts and Commodities Accounts;

(g)    all Documents, Instruments, Chattel Paper and Letter-of-Credit Rights;

(h)    all cash and Deposit Accounts (including any Eligible Deposit Accounts);

(i)     all Intellectual Property;

(j)     all Cash Collateral Accounts;

(k)    all Pledged Collateral;

(l)     all Vehicles;

(m)   all Supporting Obligations;

(n)    all Commercial Tort Claims, including those listed on Schedule 8;

(o)    all books and records pertaining to the Collateral described in this
Section 2.1;

(p)    all other personal property of such Grantor whether tangible or
intangible wherever located;

(q)    all property of any Grantor held by the Administrative Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to Administrative Agent or such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor, or as to which such Grantor may have any right or power; and

(r)     tothe extent not otherwise included, all Proceeds and products of each
of the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and

7


--------------------------------------------------------------------------------


products of, each of the foregoing, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Grantor from time to time with
respect to any of the foregoing.

Section 2.2   Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations of such Grantor, hereby collaterally assigns, mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor.

Section 2.3   Cash Collateral Accounts. The Administrative Agent may from time
to time establish one or more other Deposit Accounts and one or more Securities
Accounts with such depositaries and Securities Intermediaries as it in its sole
discretion shall determine for purposes of Sections 2.4(b), 2.9(f) or 7.3 of the
Credit Agreement or otherwise. Each such account shall be in the name of the
Administrative Agent (but may also have words referring to the Borrower and the
account’s purpose). The Grantors agree that each such account shall be under the
sole dominion and control of the Administrative Agent and subject to a control
agreement substantially in the form of Annex 1 (for Deposit Accounts) and Annex
2 (for Securities Accounts). The Administrative Agent shall be the Entitlement
Holder with respect to each such Securities Account and the only Person
authorized to give Entitlement Orders with respect thereto. Without limiting the
foregoing, funds on deposit in any Cash Collateral Account may be invested in
Cash Equivalents at the direction of the Administrative Agent and, except during
the continuance of an Event of Default, the Administrative Agent agrees with the
Grantor to issue Entitlement Orders for such investments in Cash Equivalents as
requested by the Borrower; provided, however, that the Administrative Agent
shall not have any responsibility for, or bear any risk of loss of, any such
investment or income thereon. Neither the Borrower nor any other Loan Party or
Person claiming on behalf of or through the Borrower or any other Loan Party
shall have any right to demand payment of any of the funds held in any Cash
Collateral Account at any time an Event of Default shall have occurred and be
continuing. The Administrative Agent shall apply all funds on deposit in a Cash
Collateral Account as provided in the Credit Agreement and, except during the
continuance of an Event of Default, agrees to cause any funds remaining on
deposit therein after all Obligations then due and payable have been satisfied
(other than any funds deposited in accordance with clause (x)(B)(ii) or clause
(y)(B)(ii) of Section 2.4(b) or Section 2.9(f) of the Credit Agreement) at the
written direction of the Borrower.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and the Administrative Agent to enter into
the Credit Agreement, each Grantor hereby represents and warrants to the
Administrative Agent, the Lenders, the Issuers and the other Secured Parties
that:

Section 3.1   Title; No Other Liens.   Except for the Lien granted to the
Administrative Agent pursuant to this Agreement and the other Liens permitted to
exist on the Collateral (other than the Pledged Stock or the Pledged Notes)
under Section 6.3 of the Credit Agreement, such Grantor is the record and
beneficial owner of the Collateral pledged by it hereunder, free and clear of
any and all Liens.  For the avoidance of doubt, it is understood and agreed that
such

8


--------------------------------------------------------------------------------


Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by such Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.

Section 3.2   Perfection and Priority.   Upon completion of the filings and
other actions specified on Schedule 3 hereto, which, in the case of all filings
and other documents referred to on such Schedule (other than such documents that
are also referred to on Schedule 4 hereto), have been delivered to the
Administrative Agent in completed and, where required, duly executed form, the
security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected security interest in favor of the Administrative Agent on
behalf of the Secured Parties in the Collateral. Such security interest is prior
to all other Liens on the Collateral except (other than with respect to the
Pledged Stock or the Pledged Notes) for Liens which have priority over the
Administrative Agent’s Lien as permitted under Section 6.3 of the Credit
Agreement.

Section 3.3   State of Incorporation; Chief Executive Office.

(a)    Except as set forth on Schedule 1, within the five-year period preceding
the Closing Date such Grantor has not had, or operated in any jurisdiction
under, any trade name, fictitious name or other name other than its legal name.

(b)    On the Closing Date such Grantor’s legal name, jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 1.

Section 3.4   Inventory and Equipment.   On the Closing Date, such Grantor’s
Inventory and Equipment (other than mobile goods and Inventory or Equipment in
transit) are kept at the locations listed on Schedule 5.

Section 3.5   Pledged Collateral.

(a)    The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by such Grantor and listed on Schedule 2 constitute
that percentage of the issued and outstanding equity of all classes of each
issuer thereof as set forth on Schedule 2.

(b)    All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests held by such Grantor as of the Closing Date are listed on Schedule 2
and have been duly and validly issued and are fully paid and nonassessable.

(c)    The Pledged Notes pledged hereunder by such Grantor, being all of the
Pledged Notes held by such Grantor are listed on Schedule 2.

(d)    (i) Each of the Pledged Notes, as to which the Borrower or any Subsidiary
is an obligor, constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law); and (ii) to the best knowledge of any Grantor that is a
holder thereof, each other Pledged Note constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy,

9


--------------------------------------------------------------------------------


insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

(e)    All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of certificated securities or Instruments (other than as
specified in Section 4.7) has been delivered to the Administrative Agent in
accordance with Section 4.4(a).

(f)     All Pledged Collateral held by a Securities Intermediary in a Securities
Account is (or, at all times after the Trigger Date specified in Section 4.5,
will be) in a Control Account.

(g)    Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than that represented by certificated securities or Instruments in the
possession of the Administrative Agent or that consisting of Financial Assets
that are (or, at all times after the Trigger Date specified in Section 4.5, will
be) held in a Control Account. Each Pledged Partnership Interest and Pledged LLC
Interest is not traded on securities exchanges or in securities markets and is
not “investment company securities” (as defined in section 8-103(b) of the UCC).
The LLC Agreements or Partnership Agreements, as applicable, pledged hereunder
do not provide and shall not be amended to provide, certificates representing
such LLC or Partnership interests, as applicable, and does not otherwise provide
and shall not be amended otherwise to provide that such interests are securities
governed by the UCC.

(h)    No Person other than the Administrative Agent has Control over any
Investment Property of such Grantor.

(i)     Each LLC Agreement governing any Pledged LLC Interest and each
Partnership Agreement governing any Pledged Partnership Interest provides that,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest therein, and that a transferee or
assignee of a membership interest or partnership interest, as the case may be,
of such LLC or Partnership, as the case may be, shall become a member or
partner, as the case may be, of such LLC or Partnership, as the case may be,
entitled to participate in the management thereof and, upon the transfer of the
entire interest of such Grantor, such Grantor ceases to be a member or partner,
as the case may be.

(j)     The shares of Pledged Stock pledged by such Grantor hereunder constitute
all the issued and outstanding shares of all classes of the Capital Stock of
each Subsidiary of Holdings or the Borrower owned by such Grantor or, solely in
the case of any Voting Stock of any Excluded Foreign Subsidiary, at least 65% of
the Voting Stock of such Excluded Foreign Subsidiary.

Section 3.6   Accounts.   No amount payable to such Grantor under or in
connection with any Account is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent, properly endorsed for
transfer, to the extent delivery is required by Section 4.4.

Section 3.7   Intellectual Property.

10


--------------------------------------------------------------------------------


(a)    Schedule 6 is a complete and accurate list of all Material Intellectual
Property of such Grantor on the date hereof, separately identifying that which
is owned by such Grantor and that which is licensed to such Grantor. The
Material Intellectual Property set forth on Schedule 6 for such Grantor
constitutes all of the intellectual property rights necessary for such Grantor
to conduct its business as it is currently conducted and contemplated to be
conducted.

(b)    Other than Liens created pursuant to the Second Lien Credit Documents,
such Grantor is the sole and exclusive owner of the entire right and interest in
and to all Intellectual Property on Schedule 6 that is owned by such Grantor.

(c)    On the date hereof, all Material Intellectual Property owned by such
Grantor is valid, subsisting, unexpired and enforceable, has not been adjudged
invalid and has not been abandoned, opposed or cancelled or otherwise
challenged, in whole or in part. The conduct of the business of such Grantor
does not infringe the intellectual property rights of any other Person, no claim
has been asserted or is currently pending or alleging such infringement and, to
the knowledge of such Grantor, there is no basis for such a claim.

(d)    Except as set forth in Schedule 6, on the Closing Date, none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

(e)    No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity or enforceability
of, or such Grantor’s rights in, any Material Intellectual Property.

(f)     No action or proceeding seeking to limit, cancel or question the
validity or enforceability of any Material Intellectual Property owned by such
Grantor or such Grantor’s ownership interest therein is on the date hereof
pending or, to the knowledge of such Grantor, threatened and, to such Grantor’s
knowledge, there is no basis for such an action or proceeding. There are no
claims, judgments or settlements to be paid by such Grantor relating to the
Material Intellectual Property nor any injunctions issued limiting or barring
use of any Material Intellectual Property.

(g)    No action or proceeding seeking to limit, cancel or question the validity
of any intellectual property rights of any other Person or such Person’s
ownership interest therein is on the date hereof pending or threatened by such
Grantor and, to the best of such Grantor’s knowledge, there is no basis for such
an action or proceeding. No claim has been asserted or is currently pending by
such Grantor alleging the conduct of any other Person is infringing the
Intellectual Property of such Grantor and, to the knowledge of such Grantor, no
basis exists for such a claim.

Section 3.8   Deposit Accounts; Securities Accounts; Commodity Accounts;
Commercial Tort Claims.   The only Deposit Accounts, Securities Accounts or
Commodity Accounts maintained by any Grantor on the Closing Date are those
listed on Schedule 7, which sets forth such information separately for each
Grantor. On the Closing Date, no Grantor holds any Commercial Tort Claims having
a value individually or in the aggregate in excess of $5,000,000 except as
specified on Schedule 8.

11


--------------------------------------------------------------------------------


Section 3.9   Letter-of-Credit Rights.   Such Grantor is not a beneficiary or
assignee under any letter of credit other than the letters of credit described
on Schedule 9. Each letter of credit listed on Schedule 9 constitutes a
Supporting Obligation for another item of the Collateral.

Section 3.10   Vehicles.   All Vehicles owned by such Grantor are listed on
Schedule 10.

ARTICLE IV
COVENANTS

As long as any of the Obligations (other than indemnity or reimbursement
obligations not then payable) or the Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, each Grantor agrees with the
Administrative Agent that:

Section 4.1   Generally.   Such Grantor shall (a) except for the security
interest created by this Agreement, not create or suffer to exist any Lien upon
or with respect to any of the Collateral, except Liens permitted under
Section 6.3 of the Credit Agreement; (b) not use or permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement, any other
Loan Document, any Second Lien Credit Document, any Requirement of Law, any
Contractual Obligation, any Related Document or any policy of insurance covering
the Collateral; (c) not sell, transfer or assign (by operation of law or
otherwise) any Collateral except as permitted under the Credit Agreement;
(d) except for the Loan Documents and the Second Lien Credit Documents, not
enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Administrative Agent to sell, assign or transfer any of the
Collateral except as permitted under the Credit Agreement; and (e) promptly
notify the Administrative Agent of its entry into any agreement or assumption of
undertaking that restricts the ability to sell, assign or transfer any of the
Collateral, other than such agreements or assumptions of undertaking entered
into in the ordinary course of business and consistent with past practices.

Section 4.2   Maintenance of Perfected Security Interest; Further Documentation.

(a)    Such Grantor will maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons (other than Persons holding Liens expressly
permitted by Section 6.3 of the Credit Agreement).

(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Securities
Account Control Agreements and Deposit Account Control Agreements or otherwise

12


--------------------------------------------------------------------------------


taking any actions necessary to enable the Administrative Agent to obtain
Control with respect to any Collateral.

Section 4.3   Changes in Locations, Name, etc.

(a)    Except upon 15 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (i) all additional executed financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein and (ii) if applicable, a written supplement to Schedule 5
showing any additional location (or change in location) at which Inventory or
Equipment shall be kept, such Grantor will not:

(i)     permit any of the Inventory or Equipment having a Fair Market Value of
more than $5,000,000 to be kept at a location other than those listed on
Schedule 5;

(ii)    change its jurisdiction of incorporation or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or

(iii)   change its name, identity or corporate structure to such an extent that
any financing statement filed in connection with this Agreement would become
misleading.

(b)    Such Grantor will keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. If requested by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
the security interest of the Administrative Agent shall be noted on the
certificate of title of each Vehicle.

Section 4.4   Pledged Collateral.

(a)    Such Grantor will (i) deliver to the Administrative Agent, all
certificates or Instruments representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 3 (a “Pledge Amendment”) or such other
documentation acceptable to the Administrative Agent, and (ii) from and after
the Trigger Date, maintain all other Pledged Collateral constituting Investment
Property in a Control Account. Such Grantor authorizes the Administrative Agent
to attach each Pledge Amendment to this Agreement. The Administrative Agent
shall have the right, at any time in its discretion and without notice to the
Grantor, to transfer to or to register in its name or in the name of its
nominees any or all of the Pledged Collateral. The Administrative Agent shall
have the right at any time after the occurrence and during the continuance of an
Event of Default to exchange any certificate or instrument representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.

(b)    Except as provided in Article V, such Grantor shall be entitled to
receive all cash dividends paid in respect of the Pledged Equity Collateral
(other than liquidating or distributing dividends). Any other sums paid upon or
in respect of any Pledged Collateral, including any

13


--------------------------------------------------------------------------------


sums paid upon the liquidation or dissolution of any issuer of any of the
Pledged Collateral, any distribution of capital made on or in respect of any of
the Pledged Equity Collateral or any property distributed upon or with respect
to any of the Pledged Equity Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sum of money or property so paid or
distributed in respect of any of the Pledged Collateral shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Administrative Agent, segregated from other funds of such Grantor, as
additional security for the Secured Obligations.

(c)    Except as provided in Article V, such Grantor will be entitled to
exercise all voting, consent, corporate partnership or limited liability company
rights with respect to the Pledged Equity Collateral. Notwithstanding the
foregoing, such Grantor shall not, without the prior written consent of the
Administrative Agent, (a) cast any vote, give any consent, exercise any right or
take any other action which would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement, any other Loan Document or any Contractual Obligation
or (b)  (i) enable or permit any issuer of Pledged Equity Collateral to issue
any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any issuer of Pledged
Equity Collateral, (ii) sell, assign, transfer, exchange or otherwise dispose
of, or grant any option with respect to the Pledged Equity Collateral or the
Proceeds therefrom (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any Pledged Equity
Collateral or Proceeds thereof, or any interest therein, except for the security
interest created by this Agreement, or the Second Lien Credit Documents, or
(iv) enter into any agreement or undertaking restricting the right or ability of
the Administrative Agent or (except for the Second Lien Credit Documents, the
Senior Subordinated Notes Indenture and the Senior Subordinated Discount Notes
Indenture) such Grantor to sell, assign or transfer any of the Pledged Equity
Collateral or the Proceeds thereof.

(d)    Such Grantor shall not grant to any Person other than the Administrative
Agent and the Second Lien Agent pursuant to the Second Lien Credit Documents,
and shall not permit any Person other than the Administrative Agent to have,
Control over any Deposit Account or Investment Property, except to the extent
permitted under Section 6.3(xii) of the Credit Agreement.

(e)    In the case of each Grantor which is an issuer of Pledged Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and will comply with such terms insofar as such
terms are applicable to it. In the case of each Grantor which is a partner in a
Partnership, such Grantor hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by each other Grantor, pursuant
to the terms hereof, of the Pledged Partnership Interests in such Partnership
and to the transfer of such Pledged Partnership Interests to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner in such Partnership with all the rights, powers
and duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor which is a member of an LLC, such Grantor hereby consents
to the extent

14


--------------------------------------------------------------------------------


required by the applicable LLC Agreement to the pledge by each other Grantor,
pursuant to the terms hereof, of the Pledged LLC Interests in such LLC and to
the transfer of such Pledged LLC Interests to the Administrative Agent or its
nominee and to the substitution of the Administrative Agent or its nominee as a
substituted member of the LLC with all the rights, powers and duties of a member
of the LLC in question.

(f)     Such Grantor will not agree to any amendment of an LLC Agreement,
Partnership Agreement, by-laws or similar agreement, that in any way adversely
affects the perfection of the security interest of the Administrative Agent in
the Pledged Equity Collateral pledged by such Grantor hereunder, including any
amendment electing to treat the membership interest or partnership interest of
such Grantor as a security under Section 8-103 of the UCC.

Section 4.5   Control Accounts; Eligible Deposit Accounts.   At all times after
the date (the “Trigger Date”) that is the earlier of (i) the date 10 Business
Days after the written request of the Administrative Agent, or (ii) if on the
date of such request an Event of Default has occurred and is continuing, the
date of such request:

(a)    Such Grantor will (i) deposit in an Eligible Deposit Account all cash and
all Proceeds received by such Grantor, (ii) not establish or maintain any
Securities Account or Commodity Account that is not a Control Account and
(iii) not establish or maintain any account with any financial or other
institution other than a Deposit Account Bank, a Lender or an Affiliate of a
Lender; provided, however, that any Grantor may maintain payroll, withholding
tax and other fiduciary accounts.

(b)    Such Grantor shall instruct each Account Debtor or other Person obligated
to make a payment to such Grantor to make payment, or to continue to make
payment, as the case may be, to an Eligible Deposit Account and will deposit in
an Eligible Deposit Account all Proceeds received by such Grantor from any other
Person immediately upon receipt.

(c)    In the event (i) such Grantor or any Eligible Securities Intermediary,
Commodity Intermediary or Deposit Account Bank shall, after the date hereof,
terminate an agreement with respect to the maintenance of a Control Account or
an Eligible Deposit Account for any reason, (ii) the Administrative Agent shall
demand such termination as a result of the failure of an Eligible Securities
Intermediary, Commodity Intermediary or Deposit Account Bank to comply with the
terms of the applicable Deposit Account Control Agreement, Securities Account
Control Agreement or Commodity Account Control Agreement, or (iii) the
Administrative Agent determines in its sole discretion that the financial
condition of an Eligible Securities Intermediary, Commodity Intermediary or
Deposit Account Bank, as the case may be, has materially deteriorated, such
Grantor agrees to notify all of its obligors that were making payments to such
terminated Control Account or Eligible Deposit Account, as the case may be, to
make all future payments to another Control Account or Eligible Deposit Account,
as the case may be.

Section 4.6   Accounts.

(a)    Such Grantor will not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on

15


--------------------------------------------------------------------------------


any Account, or (v) amend, supplement or modify any Account in any manner that
could adversely affect the value thereof.

(b)    The Administrative Agent shall have the right to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and such Grantor shall furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
therewith. At any time and from time to time, upon the Administrative Agent’s
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts; provided,
however, that unless an Event of Default shall be continuing, the Administrative
Agent shall request no more than four such reports during any calendar year.

(c)    Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
the doubt the validity or enforceability of more than 5% of the aggregate amount
of the then outstanding Receivables.

Section 4.7   Delivery of Instruments and Chattel Paper.   If any amount payable
under or in connection with any of the Collateral owned by such Grantor shall be
or become evidenced by an Instrument or Chattel Paper (other than any Instrument
or Chattel Paper which, together with any other Instruments or Chattel Paper
excluded pursuant to this clause, has an aggregate principal amount not in
excess of $100,000), such Grantor shall promptly deliver such Instrument or
Chattel Paper to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, or, if consented to by the
Administrative Agent, shall mark all such Instruments and Chattel Paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Credit Suisse, as Administrative Agent”.

Section 4.8   Intellectual Property.

(a)  Such Grantor (either itself or through licensees) will (i) continue to use
each Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain the quality of products and services offered under such
Trademark as of the date hereof, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way or destroy or otherwise tarnish the goodwill associated with
any Trademark.

(b)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent which is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.

16


--------------------------------------------------------------------------------



(C)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL NOT
(AND WILL NOT PERMIT ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR OMIT
TO DO ANY ACT WHEREBY ANY PORTION OF THE COPYRIGHTS WHICH IS MATERIAL
INTELLECTUAL PROPERTY MAY BECOME INVALIDATED OR OTHERWISE IMPAIRED AND (II) WILL
NOT (EITHER ITSELF OR THROUGH LICENSEES) DO ANY ACT OR OMIT TO DO ANY ACT
WHEREBY ANY PORTION OF THE COPYRIGHTS THAT ARE MATERIAL INTELLECTUAL PROPERTY
MAY FALL INTO THE PUBLIC DOMAIN.


(D)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY TRADE SECRET WHICH IS MATERIAL
INTELLECTUAL PROPERTY MAY BECOME PUBLICLY AVAILABLE OR OTHERWISE UNPROTECTABLE.


(E)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY INFRINGES THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER
PERSON.


(F)            SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT IMMEDIATELY IF
IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR REGISTRATION RELATING
TO ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME FORFEITED, ABANDONED OR
DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION OR DEVELOPMENT
(INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY
PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES
COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN ANY COUNTRY) REGARDING SUCH
GRANTOR’S OWNERSHIP OF, RIGHT TO USE, INTEREST IN, OR THE VALIDITY OF, ANY
MATERIAL INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR
TO OWN AND MAINTAIN THE SAME.


(G)           WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION OF ANY
INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE
UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY WITHIN OR OUTSIDE
THE UNITED STATES, SUCH GRANTOR SHALL REPORT SUCH FILING TO THE ADMINISTRATIVE
AGENT WITHIN FIVE BUSINESS DAYS AFTER THE LAST DAY OF THE FISCAL QUARTER IN
WHICH SUCH FILING OCCURS. UPON REQUEST OF THE ADMINISTRATIVE AGENT, SUCH GRANTOR
SHALL EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS,
INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST TO
EVIDENCE THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN ANY COPYRIGHT, PATENT
OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY.


(H)           SUCH GRANTOR WILL TAKE ALL REASONABLE ACTIONS NECESSARY OR
REQUESTED BY THE ADMINISTRATIVE AGENT, INCLUDING IN ANY PROCEEDING BEFORE THE
UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR
ANY SIMILAR OFFICE OR AGENCY WITHIN OR OUTSIDE THE UNITED STATES, TO MAINTAIN
AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO
MAINTAIN EACH REGISTRATION OF ANY COPYRIGHT, TRADEMARK OR PATENT THAT IS
MATERIAL INTELLECTUAL PROPERTY, INCLUDING FILING OF APPLICATIONS FOR RENEWAL,
AFFIDAVITS OF USE, AFFIDAVITS OF INCONTESTABILITY AND OPPOSITION AND
INTERFERENCE AND CANCELLATION PROCEEDINGS.

                (i)            In the event that any Material Intellectual
Property is infringed upon or misappropriated or diluted by a third party, such
Grantor shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take appropriate action in response to such
infringement, misappropriation or dilution, as determined in the exercise of
reasonable business judgment, including promptly bringing suit for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement,

17


--------------------------------------------------------------------------------




misappropriation or dilution, and shall take such other actions may be
appropriate in its reasonable judgment under the circumstances to protect such
Material Intellectual Property.


(J)            UNLESS OTHERWISE AGREED TO BY THE ADMINISTRATIVE AGENT, SUCH
GRANTOR WILL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT FOR FILING IN
(I) THE UNITED STATES COPYRIGHT OFFICE A SHORT-FORM COPYRIGHT SECURITY AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX 5, (II) THE UNITED STATES
PATENT AND TRADEMARK OFFICE A SHORT-FORM PATENT SECURITY AGREEMENT SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS ANNEX 6 AND (III) THE UNITED STATES PATENT AND
TRADEMARK OFFICE A SHORT-FORM TRADEMARK SECURITY AGREEMENT SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS ANNEX 7 (IN EACH CASE WITH SUCH CHANGES AS MAY BE AGREED
TO BY THE ADMINISTRATIVE AGENT).

                Section 4.9 Vehicles. Upon the request of the Administrative
Agent, within 30 days after the date of such request and, with respect to any
Vehicles acquired by such Grantor subsequent to the date of any such request,
within 30 days after the date of acquisition thereof, such Grantor shall file
all applications for certificates of title/ownership indicating the
Administrative Agent’s security interest in the Vehicle covered by such
certificate, and any other necessary documentation, in each office in each
jurisdiction which the Administrative Agent shall reasonably deem advisable to
perfect its security interests in the Vehicles. Such security interest shall be
prior to all other Liens on such Vehicles except for Liens permitted by the
Credit Agreement which have priority over the Administrative Agent’s Lien by
operation of law.

                Section 4.10 Payment of Obligations. Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all lawful governmental claims, taxes,
assessments, charges and levies, imposed upon the Collateral or in respect of
income and profits therefrom, as well as all claims of any kind (including
claims for labor, materials and supplies) against or with respect to the
Collateral, except where contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of such Grantor in
conformity with GAAP and except to the extent the failure to do so would not, in
the aggregate, be reasonably expected to have a Material Adverse Effect.

                Section 4.11 Commercial Tort Claims. If such Grantor shall at
any time hold or acquire a Commercial Tort Claim other than or in addition to
those set forth on Schedule 8 relating to any of the Collateral and having a
value individually or in the aggregate in excess of $5,000,000 (each such
Commercial Tort Claim, an “Additional Commercial Tort Claim”), such Grantor
shall promptly notify the Administrative Agent in a writing authenticated by
such Grantor of the brief details of such Additional Commercial Tort Claim. Such
Grantor shall grant to the Administrative Agent in such writing a security
interest in such Additional Commercial Tort Claim and in the Proceeds thereof,
all in accordance with and subject to the terms of this Agreement and such
writing shall be in form and substance reasonably satisfactory to the
Administrative Agent. Each Grantor hereby agrees to execute and deliver any
additional documents or instruments, including any financing statements or
amendments to any then existing financing statements, that the Administrative
Agent reasonably deems necessary to create, perfect and protect the
Administrative Agent’s Lien on and security interest in such Additional
Commercial Tort Claim.

                Section 4.12 Letter of Credit Rights. If any Grantor is at any
time a beneficiary of a letter of credit that has a face amount individually or
in the aggregate in excess of $250,000 now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the

18


--------------------------------------------------------------------------------




Administrative Agent in a writing authenticated by such Grantor. Such Grantor
shall, pursuant to an agreement in form and substance reasonably satisfactory to
the Administrative Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to the Administrative Agent of
the proceeds of any drawing under the letter of credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of the letter of
credit, with the Administrative Agent agreeing, in each case, that the proceeds
of any drawing under the letter of credit are to be paid to the applicable
Grantor unless an Event of Default has occurred or is continuing.

Section 4.13 Limitations on Dispositions of Collateral. Such Grantor shall not
sell, transfer, lease or otherwise dispose of the Collateral, or attempt, offer
or contract to do so except as expressly permitted pursuant to the Credit
Agreement and the Intercreditor Agreement.

Section 4.14 Acknowledgment and Consent. Within twenty (20) days of the date of
this Agreement, or such longer period of time as may be agreed by the
Administrative Agent, but in any event no later than the date that a comparable
document has been delivered pursuant to the Second Lien Credit Documents, such
Grantors shall cause Merisant Spain to execute and deliver an acknowledgement
and consent substantially in the form of Annex 8 attached hereto (with such
changes as may be agreed to by the Administrative Agent).

Section 4.15 Additional Covenants. Such Grantor shall deliver to Administrative
Agent each of the items on Schedule 4 hereto within the time period set forth on
such Schedule.

ARTICLE V
REMEDIAL PROVISIONS

                Section 5.1 Code and Other Remedies. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any Lender
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.1, after deducting all

19


--------------------------------------------------------------------------------




reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Credit Agreement shall prescribe, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-610 of the UCC,
need the Administrative Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any other
Secured Party arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, each Grantor hereby acknowledges and agrees that such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

                Section 5.2 Accounts and Payments in Respect of General
Intangibles.


(A)           IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF
ACCOUNTS OR PAYMENTS IN RESPECT OF GENERAL INTANGIBLES, WHEN COLLECTED BY ANY
GRANTOR, SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN TWO BUSINESS DAYS)
DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH
GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED, IN A CASH COLLATERAL ACCOUNT
MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT,
SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT AS PROVIDED IN SECTION 5.4.
UNTIL SO TURNED OVER, SUCH PAYMENTS SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR
THE ADMINISTRATIVE AGENT, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR. EACH SUCH
DEPOSIT OF PROCEEDS OF ACCOUNTS AND PAYMENTS IN RESPECT OF GENERAL INTANGIBLES
SHALL BE ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND
SOURCE OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


(B)           AT THE ADMINISTRATIVE AGENT’S REQUEST, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING, AND RELATING
TO, THE AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE ACCOUNTS OR PAYMENTS
IN RESPECT OF GENERAL INTANGIBLES, INCLUDING ALL ORIGINAL ORDERS, INVOICES AND
SHIPPING RECEIPTS.


(C)           THE ADMINISTRATIVE AGENT MAY, WITHOUT NOTICE, AT ANY TIME UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LIMIT OR TERMINATE
THE AUTHORITY OF A GRANTOR TO COLLECT ITS ACCOUNTS OR AMOUNTS DUE UNDER GENERAL
INTANGIBLES OR ANY THEREOF.


(D)           THE ADMINISTRATIVE AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS
MAY AT ANY TIME UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT COMMUNICATE WITH ACCOUNT DEBTORS TO VERIFY WITH THEM TO THE
ADMINISTRATIVE AGENT’S SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY
ACCOUNTS OR AMOUNTS DUE UNDER ANY GENERAL INTANGIBLES.


(E)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY ACCOUNT DEBTORS THAT THE ACCOUNTS OR PAYMENTS IN RESPECT OF GENERAL
INTANGIBLES HAVE BEEN COLLATERALLY ASSIGNED TO THE ADMINISTRATIVE AGENT AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.
IN ADDITION, THE ADMINISTRATIVE AGENT MAY AT ANY TIME UPON THE

20


--------------------------------------------------------------------------------




occurrence and during the continuance of an Event of Default so enforce such
Grantor’s rights against Account Debtors and obligors of General Intangibles.


(F)            ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR
SHALL REMAIN LIABLE UNDER EACH OF THE ACCOUNTS AND PAYMENTS IN RESPECT OF
GENERAL INTANGIBLES TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO
BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF
ANY AGREEMENT GIVING RISE THERETO. NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY AGREEMENT
GIVING RISE TO AN ACCOUNT OR A PAYMENT IN RESPECT OF A GENERAL INTANGIBLE BY
REASON OF OR ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY ADMINISTRATIVE
AGENT NOR ANY OTHER SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL
ADMINISTRATIVE AGENT NOR ANY OTHER SECURED PARTY BE OBLIGATED IN ANY MANNER TO
PERFORM ANY OF THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY AGREEMENT
GIVING RISE TO AN ACCOUNT OR A PAYMENT IN RESPECT OF A GENERAL INTANGIBLE, TO
MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY
PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY
THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY
PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN
ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR TIMES.

                Section 5.3 Pledged Collateral.


(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, UPON NOTICE BY THE ADMINISTRATIVE AGENT TO THE RELEVANT GRANTOR OR
GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY AND
ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN RESPECT OF THE PLEDGED
COLLATERAL AND MAKE APPLICATION THEREOF TO THE OBLIGATIONS IN THE ORDER SET
FORTH IN THE CREDIT AGREEMENT, AND (II) THE ADMINISTRATIVE AGENT OR ITS NOMINEE
MAY EXERCISE (A) ALL VOTING, CONSENT, CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY AND OTHER RIGHTS PERTAINING TO THE PLEDGED COLLATERAL AT ANY
MEETING OF SHAREHOLDERS, PARTNERS OR MEMBERS, AS THE CASE MAY BE, OF THE
RELEVANT ISSUER OR ISSUERS OF PLEDGED COLLATERAL OR OTHERWISE AND (B) ANY AND
ALL RIGHTS OF CONVERSION, EXCHANGE AND SUBSCRIPTION AND ANY OTHER RIGHTS,
PRIVILEGES OR OPTIONS PERTAINING TO THE PLEDGED COLLATERAL AS IF IT WERE THE
ABSOLUTE OWNER THEREOF (INCLUDING THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY
AND ALL OF THE PLEDGED COLLATERAL UPON THE MERGER, CONSOLIDATION,
REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE
STRUCTURE OF ANY ISSUER OF PLEDGED SECURITIES, THE RIGHT TO DEPOSIT AND DELIVER
ANY AND ALL OF THE PLEDGED COLLATERAL WITH ANY COMMITTEE, DEPOSITARY, TRANSFER
AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND CONDITIONS AS
THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT
FOR PROPERTY ACTUALLY RECEIVED BY IT; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


(B)           IN ORDER TO PERMIT THE ADMINISTRATIVE AGENT TO EXERCISE THE VOTING
AND OTHER CONSENSUAL RIGHTS WHICH IT MAY BE ENTITLED TO EXERCISE PURSUANT HERETO
AND TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS WHICH IT MAY BE ENTITLED TO
RECEIVE HEREUNDER, (I) EACH GRANTOR SHALL PROMPTLY EXECUTE AND DELIVER (OR CAUSE
TO BE EXECUTED AND DELIVERED) TO THE ADMINISTRATIVE AGENT ALL SUCH PROXIES,
DIVIDEND PAYMENT ORDERS AND OTHER INSTRUMENTS AS THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST AND (II) WITHOUT LIMITING THE EFFECT OF
CLAUSE (I) ABOVE, SUCH GRANTOR HEREBY GRANTS TO THE ADMINISTRATIVE AGENT AN
IRREVOCABLE PROXY TO VOTE ALL OR ANY PART OF THE PLEDGED COLLATERAL AND TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, PARTNERS OR MEMBERS, AS THE CASE MAY BE,
CALLING

21


--------------------------------------------------------------------------------




special meetings of shareholders, partners or members, as the case may be, and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the payment in full of the Secured
Obligations.


(C)           EACH GRANTOR HEREBY EXPRESSLY AUTHORIZES AND INSTRUCTS EACH ISSUER
OF ANY PLEDGED COLLATERAL PLEDGED HEREUNDER BY SUCH GRANTOR TO (I) COMPLY WITH
ANY INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT
(A) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (B) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT SUCH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER PAYMENTS WITH RESPECT TO THE
PLEDGED COLLATERAL DIRECTLY TO THE ADMINISTRATIVE AGENT FOR DEPOSIT IN A CASH
COLLATERAL ACCOUNT OR, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, AN ELIGIBLE
DEPOSIT ACCOUNT.

                Section 5.4 Proceeds to be Turned Over to Administrative Agent.
All Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Cash Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Administrative Agent in a
Cash Collateral Account (or by such Grantor in trust for the Administrative
Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

                Section 5.5 Registration Rights.


(A)           IF THE ADMINISTRATIVE AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT
TO SELL ANY OR ALL OF THE PLEDGED EQUITY COLLATERAL PURSUANT TO SECTION 5.1, AND
IF IN THE OPINION OF THE ADMINISTRATIVE AGENT IT IS NECESSARY OR ADVISABLE TO
HAVE THE PLEDGED EQUITY COLLATERAL, OR ANY PORTION THEREOF TO BE REGISTERED
UNDER THE PROVISIONS OF THE SECURITIES ACT, THE RELEVANT GRANTOR WILL CAUSE THE
ISSUER THEREOF TO (I) EXECUTE AND DELIVER, AND CAUSE THE DIRECTORS AND OFFICERS
OF SUCH ISSUER TO EXECUTE AND DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND
DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, NECESSARY OR ADVISABLE TO REGISTER THE PLEDGED EQUITY
COLLATERAL, OR THAT PORTION THEREOF TO BE SOLD, UNDER THE PROVISIONS OF THE
SECURITIES ACT, (II) USE ITS BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT
RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN EFFECTIVE FOR A PERIOD OF ONE
YEAR FROM THE DATE OF THE FIRST PUBLIC OFFERING OF THE PLEDGED EQUITY
COLLATERAL, OR THAT PORTION THEREOF TO BE SOLD AND (III) MAKE ALL AMENDMENTS
THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, ARE NECESSARY OR ADVISABLE, ALL IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION APPLICABLE THERETO. EACH GRANTOR AGREES TO
CAUSE SUCH ISSUER TO COMPLY WITH THE PROVISIONS OF THE SECURITIES OR “BLUE SKY”
LAWS OR OTHER COMPARABLE LAW OF ANY JURISDICTION WHICH THE ADMINISTRATIVE AGENT
SHALL DESIGNATE AND TO MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS
PRACTICABLE, AN EARNINGS STATEMENT (WHICH NEED NOT BE AUDITED) WHICH WILL
SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT.


(B)           EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE AGENT MAY BE
UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED EQUITY COLLATERAL BY
REASON OF CERTAIN PROHIBITIONS CONTAINED

22


--------------------------------------------------------------------------------




in the Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Equity Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.


(C)           EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE PLEDGED COLLATERAL PURSUANT TO THIS SECTION 5.5 VALID AND
BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE REQUIREMENTS OF LAW.
EACH GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN
THIS SECTION 5.5 WILL CAUSE IRREPARABLE INJURY TO THE ADMINISTRATIVE AGENT AND
OTHER SECURED PARTIES, THAT THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 5.5 SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED
UNDER THE CREDIT AGREEMENT.

                Section 5.6 Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Secured Obligations and the fees and disbursements
of any attorneys employed by the Administrative Agent or any other Secured Party
to collect such deficiency.

                Section 5.7 Grant of Intellectual Property License. If an Event
of Default shall occur and be continuing, and for so long as such Event of
Default is continuing, each Grantor hereby grants to Administrative Agent an
irrevocable, non-exclusive, fully paid-up, worldwide license or (for third party
rights) sublicense, to use, license or sublicense any of the Intellectual
Property now or hereafter owned, licensed in (to the fullest extent permitted by
such license), held for use or acquired by such Grantor (and subject to the
applicable terms and conditions governing such Grantor’s rights in and to such
Intellectual Property at the time of the Event of Default), for the purpose of
enabling the Administrative Agent to exercise rights and remedies under
Article V hereof at such time as it shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose; subject to (i) the maintenance of
quality control standards with respect to all goods and services sold under any
licensed Trademarks substantially consistent with those in effect immediately
prior to the Event of Default in order to maintain the validity and
enforceability of such Trademarks and (ii) exclusive licenses granted by such
Grantor prior to the Event of Default to the extent such licenses conflict at
the time of the Event of Default with the granting of other licenses in and to
the same Intellectual Property. Such license or sublicense to the Administrative
Agent shall include access to all media in which any of the applicable
Intellectual Property may be recorded, processed or stored and all computer
programs related thereto.

23


--------------------------------------------------------------------------------




ARTICLE VI
THE ADMINISTRATIVE AGENT

                Section 6.1 Administrative Agent’s Appointment as
Attorney-in-Fact.


(A)           EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF
SUCH GRANTOR OR IN ITS OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF
THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND
ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH
THE PURPOSES OF THIS AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH GRANTOR HEREBY GIVES THE ADMINISTRATIVE AGENT THE POWER AND
RIGHT, ON BEHALF OF SUCH GRANTOR, WITHOUT NOTICE TO OR ASSENT BY SUCH GRANTOR,
TO DO ANY OR ALL OF THE FOLLOWING:

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY ACCOUNT OR GENERAL
INTANGIBLE OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE
ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED
APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND
ALL SUCH MONEYS DUE UNDER ANY ACCOUNT OR GENERAL INTANGIBLE OR WITH RESPECT TO
ANY OTHER COLLATERAL WHENEVER PAYABLE;

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL
INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY;

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR PAY OR DISCHARGE ANY
INSURANCE CALLED FOR BY THE TERMS OF THIS AGREEMENT (INCLUDING ALL OR ANY PART
OF THE PREMIUMS THEREFOR AND THE COSTS THEREOF);

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 5.1
OR SECTION 5.5, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE
OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

(V)           (A) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL
DIRECT; (B) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL; (C) SIGN AND INDORSE ANY INVOICES,
FREIGHT OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS
AGAINST DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL; (D) COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY
OTHER RIGHT IN RESPECT OF

24


--------------------------------------------------------------------------------




ANY COLLATERAL; (E) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH
GRANTOR WITH RESPECT TO ANY COLLATERAL; (F) SETTLE, COMPROMISE OR ADJUST ANY
SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH
DISCHARGES OR RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
(G) ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE
BUSINESS TO WHICH ANY SUCH TRADEMARK PERTAINS), THROUGHOUT THE WORLD FOR SUCH
TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE ADMINISTRATIVE
AGENT SHALL IN ITS SOLE DISCRETION DETERMINE, INCLUDING WITHOUT LIMITATION THE
EXECUTION AND FILING OF ANY DOCUMENTS NECESSARY TO EFFECTUATE AND/OR RECORD SUCH
ASSIGNMENT; AND (H) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT
WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND
COMPLETELY AS THOUGH THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF
FOR ALL PURPOSES, AND DO, AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH
GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH
THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO PROTECT, PRESERVE OR
REALIZE UPON THE COLLATERAL AND THE ADMINISTRATIVE AGENT’S AND THE OTHER SECURED
PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT,
ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 6.1(a) unless an Event of Default shall
be continuing.


(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR
COMPLIANCE, WITH SUCH AGREEMENT AND SHALL NOTIFY SUCH GRANTOR OF ANY SUCH
PERFORMANCE OR COMPLIANCE.


(C)           THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION
WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 6.1, TOGETHER WITH INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH INTEREST WOULD
THEN BE PAYABLE ON PAST DUE REVOLVING LOANS THAT ARE BASE RATE LOANS UNDER THE
CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT TO THE
DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR TO THE
ADMINISTRATIVE AGENT ON DEMAND.


(D)           EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. ALL POWERS, AUTHORIZATIONS AND
AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.

                Section 6.2 Duty of Administrative Agent. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, any other Secured Party nor any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent hereunder are solely to protect
the Administrative Agent’s interest in the Collateral and shall not impose any
duty upon

25


--------------------------------------------------------------------------------




the Administrative Agent or any other Secured Party to exercise any such powers.
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

                Section 6.3 Authority to File Financing Statements. Each Grantor
authorizes the Administrative Agent or its representatives to file or record
financing statements (including continuation statements in respect thereof and
any financing statement containing a description of the Collateral granted
hereunder as “all assets” or “all personal property”) in each case whether now
owed or hereafter acquired and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the security interests of the Administrative
Agent under this Agreement. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

                Section 6.4 Authority of Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Administrative Agent and the other Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

ARTICLE VII
MISCELLANEOUS

                Section 7.1 Amendments in Writing. Other than in connection with
the execution and delivery of a Joinder Agreement substantially in the form of
Annex 4 (with such changes as may be agreed to by the Administrative Agent)
relating to the addition of Grantors, none of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.

                Section 7.2 Notices. All notices, requests and demands to or
upon the Administrative Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 9.8 of the Credit Agreement; provided, however,
that any such notice, request or demand to or upon any Grantor other than the
Borrower shall be addressed to such Grantor care in care of the Borrower at the
Borrower’s notice address set forth in such Section 9.8.

                Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies.
Neither the Administrative Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or

26


--------------------------------------------------------------------------------




any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

                Section 7.4 Successors and Assigns. This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Administrative Agent and each other Secured Party and their
successors and assigns; provided, however, that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent.

                Section 7.5 Counterparts. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
signature page of this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.

                Section 7.6 Severability. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                Section 7.7 Section Headings. The Article and Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not part of the agreement of the parties
hereto.

                Section 7.8 Entire Agreement. This Agreement together with the
other Loan Documents represents the entire agreement of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof.

                Section 7.9 Governing Law. This agreement and the rights and
obligations of the parties hereto, including the interpretation, construction,
validity and enforceability hereof, shall be governed by, and construed and
interpreted in accordance with, the law of the state of New York.

                Section 7.10 Additional Grantors. If, pursuant to
Section 5.10(c) of the Credit Agreement, Holdings or the Borrower shall be
required to cause any Subsidiary of Holdings or the Borrower that is not a
Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver
to the Administrative Agent a Joinder Agreement substantially in the form of
Annex 4 (with such changes as may be agreed to by the Administrative Agent) and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Grantor party hereto on the Closing Date.

27


--------------------------------------------------------------------------------




                Section 7.11 Release of Collateral.


(A)           AT THE TIME PROVIDED IN SECTION 8.7(B)(I) OF THE CREDIT AGREEMENT,
THE COLLATERAL SHALL BE RELEASED FROM THE LIEN CREATED HEREBY AND THIS AGREEMENT
AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH GRANTOR HEREUNDER SHALL
TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY
ANY PARTY, AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE APPLICABLE
GRANTOR. AT THE REQUEST AND SOLE EXPENSE OF ANY GRANTOR FOLLOWING ANY SUCH
TERMINATION, THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER TO SUCH GRANTOR ANY
COLLATERAL OF SUCH GRANTOR HELD BY THE ADMINISTRATIVE AGENT HEREUNDER AND
EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD OR DISPOSED OF BY ANY
GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT OR IF ANY COLLATERAL
IS OTHERWISE PERMITTED TO BE RELEASED PURSUANT TO SECTION 8.7(B) OF THE CREDIT
AGREEMENT, THE COLLATERAL SO SOLD OR DISPOSED OF SHALL BE RELEASED FROM THE LIEN
CREATED HEREBY TO THE EXTENT PROVIDED IN SECTION 8.7(B)(II) OR (III) OF THE
CREDIT AGREEMENT AND, IN CONNECTION THEREWITH, THE ADMINISTRATIVE AGENT, AT THE
REQUEST AND SOLE EXPENSE OF THE BORROWER, SHALL PROMPTLY EXECUTE AND DELIVER TO
THE BORROWER ALL RELEASES OR OTHER DOCUMENTS REASONABLY NECESSARY OR DESIRABLE
FOR THE RELEASE OF THE LIEN CREATED HEREBY ON SUCH COLLATERAL. AT THE REQUEST
AND SOLE EXPENSE OF THE BORROWER, A GRANTOR SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL THE CAPITAL STOCK OF SUCH GRANTOR
SHALL BE SO SOLD OR DISPOSED TO A PERSON OTHER THAN AN INCLUDED SUBSIDIARY IN A
TRANSACTION PERMITTED BY ARTICLE VI OF THE CREDIT AGREEMENT; PROVIDED, HOWEVER,
THAT THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AT LEAST
FIVE BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RELEASE, A WRITTEN REQUEST
FOR RELEASE IDENTIFYING THE RELEVANT GRANTOR AND THE TERMS OF THE SALE OR OTHER
DISPOSITION IN REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES
IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION BY A RESPONSIBLE OFFICER
OF THE BORROWER STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 7.12 REINSTATEMENT.(A)          EACH GRANTOR FURTHER AGREES THAT, IF ANY
PAYMENT MADE BY ANY LOAN PARTY OR OTHER PERSON AND APPLIED TO THE OBLIGATIONS IS
AT ANY TIME ANNULLED, AVOIDED, SET ASIDE, RESCINDED, INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL OR OTHERWISE REQUIRED TO BE REFUNDED OR REPAID, OR
THE PROCEEDS OF COLLATERAL ARE REQUIRED TO BE RETURNED BY ANY SECURED PARTY TO
SUCH LOAN PARTY, ITS ESTATE, TRUSTEE, RECEIVER OR ANY OTHER PARTY, INCLUDING ANY
GRANTOR, UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE
CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR REPAYMENT, ANY LIEN OR OTHER
COLLATERAL SECURING SUCH LIABILITY SHALL BE AND REMAIN IN FULL FORCE AND EFFECT,
AS FULLY AS IF SUCH PAYMENT HAD NEVER BEEN MADE OR, IF PRIOR THERETO THE LIEN
GRANTED HEREBY OR OTHER COLLATERAL SECURING SUCH LIABILITY HEREUNDER SHALL HAVE
BEEN RELEASED OR TERMINATED BY VIRTUE OF SUCH CANCELLATION OR SURRENDER), SUCH
LIEN OR OTHER COLLATERAL SHALL BE REINSTATED IN FULL FORCE AND EFFECT, AND SUCH
PRIOR CANCELLATION OR SURRENDER SHALL NOT DIMINISH, RELEASE, DISCHARGE, IMPAIR
OR OTHERWISE AFFECT ANY LIEN OR OTHER COLLATERAL SECURING THE OBLIGATIONS OF ANY
GRANTOR IN RESPECT OF THE AMOUNT OF SUCH PAYMENT.


SECTION 7.13 AMENDED AND RESTATED SECURITY AGREEMENT.(A)      THIS AGREEMENT
AMENDS AND RESTATES THE EXISTING SECURITY AGREEMENT, AND TO THE EXTENT THAT THE
“COLLATERAL” DESCRIBED IN THE EXISTING SECURITY AGREEMENT CONSTITUTES COLLATERAL
UNDER THIS SECURITY AGREEMENT, ALL LIENS AND SECURITY INTERESTS IN, AND THE
PLEDGES AND ASSIGNMENTS OF, THE COLLATERAL GRANTED BY THE EXISTING SECURITY
AGREEMENT (COLLECTIVELY, THE “EXISTING LIENS”) ARE HEREBY RATIFIED, CONFIRMED,
RENEWED, EXTENDED, REARRANGED AND CARRIED FORWARD BY THE GRANTORS AS SECURITY
FOR THE SECURED

28


--------------------------------------------------------------------------------




Obligations, with the same priority and effect. The liens and security interests
in, and the pledges and assignments of, the Collateral granted by this Agreement
are not in novation of the Existing Liens.


SECTION 7.14 ENFORCEMENT OF LIENS ON COLLATERAL LOCATED IN SPAIN.(A)     
WITHOUT LIMITING THE GENERALITY OF SECTION 7.13, WITH RESPECT TO THE EXISTING
LIENS GRANTED (THE “SPANISH COLLATERAL PLEDGE”) BY MERISANT FOREIGN HOLDINGS
I, INC. (“MFH”) IN THE PARTICIPATIONS IN MERISANT SPAIN LISTED ON SCHEDULE 2
(THE “PARTICIPATIONS”) UNDER THE EXISTING SECURITY AGREEMENT, IT IS AGREED BY
THE GRANTORS AND THE ADMINISTRATIVE AGENT THAT IN ADDITION TO ALL OTHER RIGHTS
AND REMEDIES GRANTED TO THE ADMINISTRATIVE AGENT IN THIS AGREEMENT, THE
ADMINISTRATIVE AGENT MAY ENFORCE ITS LIEN ON THE PARTICIPATIONS VIA NOTARIAL
FORECLOSURE IN SPAIN. FURTHER, THE GRANTORS AGREE, AND MFH SHALL INSTRUCT
MERISANT SPAIN, THAT NONE OF THE GRANTORS OR MERISANT SPAIN SHALL OBJECT TO THE
ADMINISTRATIVE AGENT ENFORCING ITS LIEN ON THE PARTICIPATIONS VIA NOTARIAL
FORECLOSURE IN SPAIN. THE GRANTORS AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND
AGREE THAT THAT CERTAIN NOTARIAL DEED OF PLEDGE GRANTED BEFORE THE NOTARY OF
MADRID, MR. SEGISMUNDO ALVAREZ ROYO-VILLANOVA ON JULY 23, 2004, UNDER NUMBER
3.142 OF HIS RECORDS REMAINS IN FULL FORCE AND EFFECT. PURSUANT TO SECTION 8.7
OF THE CREDIT AGREEMENT, EACH LENDER HAS AUTHORIZED THE ADMINISTRATIVE AGENT TO
ACT ON ITS BEHALF WITH RESPECT TO, AMONG OTHER THINGS, EXECUTING AND DELIVERING
EACH COLLATERAL DOCUMENT; ACTING AS COLLATERAL AGENT FOR THE LENDERS, THE
ISSUERS AND THE OTHER SECURED PARTIES FOR PURPOSES OF THE PERFECTION OF ALL
SECURITY INTERESTS AND LIENS CREATED BY SUCH AGREEMENTS; MANAGING, SUPERVISING
AND OTHERWISE DEALING WITH THE COLLATERAL; AND TAKING SUCH ACTION AS IS
NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURITY
INTERESTS AND LIENS CREATED OR PURPORTED TO BE CREATED BY THE COLLATERAL
DOCUMENTS. IN THE EVENT THE ADMINISTRATIVE AGENT ENFORCES ITS LIEN ON THE
PARTICIPATIONS VIA NOTARIAL FORECLOSURE IN SPAIN, THE ADMINISTRATIVE AGENT MAY,
BUT NEED NOT, PRESENT THIS AGREEMENT TO A NOTARY OR OTHER PUBLIC OFFICIAL TO THE
EXTENT NECESSARY TO ENFORCE THE LIEN ON THE PARTICIPATIONS.

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Security Agreement to be duly executed and delivered as of the date first above
written.

MERISANT COMPANY
MERISANT WORLDWIDE, INC.
MERISANT FOREIGN HOLDINGS I, INC.
MERISANT US, INC.
WHOLE EARTH SWEETENER COMPANY LLC

By:      /s/ Anthony J.
Nocchiero                                                      
            Name:     Anthony J.
Nocchiero                                            
            Title:       CFO of each of
                            the foregoing Grantors

ACCEPTED AND AGREED:

CREDIT SUISSE, Cayman Islands Branch,
as Administrative Agent

By:/s/ Megan Kane                                                            
     Name: Megan Kane
     Title:   Director

By:/s/ Didier
Siffer                                                              
     Name: Didier Siffer
     Title:   Director

Signature Page to
Amended and Restated Security Agreement


--------------------------------------------------------------------------------


Schedule 1 to
Amended and Restated Security Agreement

Grantor Information

1


--------------------------------------------------------------------------------




Schedule 2 to
Amended and Restated Security Agreement

Pledged Collateral

2


--------------------------------------------------------------------------------




Schedule 3 to
Amended and Restated Security Agreement

UCC and Copyright Office Filings

3


--------------------------------------------------------------------------------




Schedule 4 To
Amended and Restated Security Agreement

Additional Covenants

1)              Such Grantor shall deliver to the Administrative Agent by
September 8, 2006 (or such later time as the Administrative Agent may permit), a
stock certificate representing the Pledged Stock of Merisant (Thailand) Ltd.

2)              Such Grantor shall either:

a)              by September 8, 2006 (or such later time as the Administrative
Agent may permit), file a certificate of dissolution or analogous document for
the dissolution of Merisant Puerto Rico, Inc., in accordance with the laws of
Puerto Rico in the appropriate government office therein and shall effectuate a
dissolution of Merisant Puerto Rico, Inc., which dissolution shall occur as soon
as practicable thereafter in accordance with the laws and applicable orders of
Puerto Rico; or

B)             BY SEPTEMBER 8, 2006, OR WITHIN 90 DAYS AFTER THE BOOK VALUE OF
MERISANT PUERTO RICO, INC. IS NOT DE MINIMUS (OR SUCH LATER TIME AS THE
ADMINISTRATIVE AGENT MAY PERMIT), DELIVER TO THE ADMINISTRATIVE AGENT A STOCK
CERTIFICATE REPRESENTING THE PLEDGED STOCK OF MERISANT PUERTO RICO, INC.;
PROVIDED, HOWEVER, THAT SUCH DELIVERY SHALL NOT BE REQUIRED IF THE BOOK VALUE OF
MERISANT PUERTO RICO, INC. IS DE MINIMUS.

4


--------------------------------------------------------------------------------




Schedule 5 to

Amended and Restated Security Agreement

Inventory and Equipment

5


--------------------------------------------------------------------------------




Schedule 6 to

Amended and Restated Security Agreement

Material Intellectual Property

6


--------------------------------------------------------------------------------




Schedule 7 to

Amended and Restated Security Agreement

Deposit, Accounts and Securities Accounts

7


--------------------------------------------------------------------------------




Schedule 8 to

Amended and Restated Security Agreement

Commercial Tort Claims

8


--------------------------------------------------------------------------------




Schedule 9 to

Amended and Restated Security Agreement

Letters of Credit

9


--------------------------------------------------------------------------------




Schedule 10 to

Amended and Restated Security Agreement

Vehicles

10


--------------------------------------------------------------------------------


Annex 1 to

Amended and Restated Security Agreement

[Date]

[Deposit Account Bank]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [___________] maintained with you (the “Bank”)
by [_____________] (the “Company”) into which funds are deposited from time to
time (the “Account”). The Company has entered into a Credit Agreement, dated as
of July 11, 2003 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Merisant Company, Merisant Worldwide, Inc., the Lenders and Issuers party
thereto, Credit Suisse, Cayman Islands Branch, as administrative agent for the
Lenders and Issuers (in such capacity the “Administrative Agent”), and as sole
arranger and book manager, and the other agents party thereto.

Pursuant to the Credit Agreement and related documents, the Company has granted
to the Administrative Agent, for the benefit of the Secured Parties, as defined
in the Credit Agreement, a security interest in certain property of the Company,
including, among other things, accounts, inventory, equipment, instruments,
general intangibles and all proceeds thereof (the “Collateral”). Payments with
respect to the Collateral are or hereafter may be made to the Account.

The Company hereby transfers to the Administrative Agent exclusive control of
the Account and all funds and other property on deposit therein. By your
execution of this letter agreement, you (i) agree that you will comply with
instructions originated by the Administrative Agent directing disposition of the
funds and other property on deposit in the Account without further consent of
the Company and (ii) acknowledge that the Administrative Agent now has exclusive
control of the Account, that all funds in the Account shall be transferred to
the Administrative Agent as provided herein, that the Account is being
maintained by you for the benefit of the Administrative Agent and that all
amounts and other property therein are held by you as custodian for the
Administrative Agent.

Except as provided in paragraphs (d) below, the Account shall not be subject to
deduction, set-off, banker’s lien, counterclaim, defense, recoupment or any
other right in favor of any person or entity other than the Administrative
Agent. By your execution of this letter agreement you also acknowledge that, as
of the date hereof, you have received no notice of any other pledge or
assignment of the Account and have not executed any agreements with third
parties concerning the disposition of funds in the Account. You agree with the
Administrative Agent as follows:

1


--------------------------------------------------------------------------------




(a)           Notwithstanding anything to the contrary or any other agreement
relating to the Account, the Account is and will be maintained for the benefit
of the Administrative Agent, will be entitled “_______________ [name of Company]
Account” and will be subject to written instructions only from an authorized
officer of the Administrative Agent.

(b)           Prior to the delivery to you of a written notice from the
Administrative Agent in the form of Exhibit A hereto (a “Blockage Notice”), you
are authorized to transfer to the Company, in same day funds, on each Business
Day, the entire balance in the Account to the following account:

ABA Number:
                                                                                 
_________________________________________________
_________________________________________________
_________________________________________________
_________________________________________________
Account Name:
                                                                              
                                                                  Concentration
Account
Account Number:
                                                                          
Reference:
                                                                                       
Attn:
                                                                                                 

or to such other account as the Company may from time to time designate in
writing.

(c)           From and after the delivery to you of a Blockage Notice, you will
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the Administrative Agent) to the Agent, in same day funds, on each
Business Day, the entire balance in the Account to the following account (the
“Administrative Agent Concentration Account”):

ABA Number:
                                                                                 
_________________________________________________
_________________________________________________
_________________________________________________
_________________________________________________
Account Name:
                                                                              
                                                                  Concentration
Account
Account Number:
                                                                          
Reference:
                                                                                       
Attn:
                                                                                                 

or to such other account as the Administrative Agent may from time to time
designate in writing.

(d)           All customary service charges and fees with respect to the Account
shall be debited to the Account. In the event insufficient funds remain in the
Account to cover such customary service charges and fees, the Company shall pay
and indemnify you for the amounts of such customary service charges and fees.

2


--------------------------------------------------------------------------------




This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Administrative Agent, the Secured Parties referred to in
the Credit Agreement and the respective successors, transferees and assigns of
any of the foregoing. This letter agreement may not be modified except upon the
mutual consent of the Administrative Agent, the Company and you. You may
terminate the letter agreement only upon 30 days’ prior written notice to the
Company and the Administrative Agent. The Administrative Agent may terminate
this letter agreement upon 10 days’ prior written notice to you and the Company.
Upon such termination you shall close the Account and transfer all funds in the
Account to the Administrative Agent Concentration Account or as otherwise
directed by the Administrative Agent. After any such termination, you shall
nonetheless remain obligated promptly to transfer to the Administrative Agent
Concentration Account or as the Administrative Agent may otherwise direct all
funds and other property received in respect of the Account.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this letter agreement.

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Administrative Agent, the Company
and you.

This letter agreement shall be governed by, and construed in accordance with,
the law of the state of New York.

Upon acceptance of this letter agreement it will be the valid and binding
obligation of the Company, the Administrative Agent, and you, in accordance with
its terms.

Very truly yours,

[                                                               ].

By:
                                                                                        
                Name:
                Title:

3


--------------------------------------------------------------------------------





CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

By:
                                                                                        
                Name:
                Title:

By:
                                                                                        
                Name:
                Title:

Acknowledged and agreed to as of
the date first above written:

[                                                                              
]

By:                                                                         
                Name:
                Title:

4


--------------------------------------------------------------------------------




EXHIBIT A
to

Deposit Account Control Agreement

Administrative Agent Blockage Notice

[Deposit Account Bank]

[Address]

Re:          Account No. _____________________ (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Deposit Account Control
Agreement dated __________ ____ among you, Credit Suisse, Cayman Islands Branch,
as Administrative Agent (the “Administrative Agent”), and
[_________________________] (the “Deposit Account Control Agreement”).
Capitalized terms used herein shall have the meanings given to them in the
Deposit Account Control Agreement.

The Administrative Agent hereby notifies you that, from and after the date of
this notice, you are hereby directed to transfer (by wire transfer or other
method of transfer mutually acceptable to you and the Administrative Agent) to
the Agent, in same day funds, on each Business Day, the entire balance in the
Account to the Administrative Agent Concentration Account specified in paragraph
(c) of the Deposit Account Control Agreement or to such other account as the
Administrative Agent may from time to time designate in writing.

                                                    Very truly yours,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:                         
                                                                               
                Name:
                Title:

By:
                                                                                        
                Name:
                Title:

5


--------------------------------------------------------------------------------


Annex 2 to

Amended and Restated Security Agreement

[Name and Address of Eligible Securities Intermediary]

[Date]

Ladies and Gentlemen:

The undersigned ____________________ (the “Pledgor”) together with certain of
its affiliates are party to an Amended and Restated Security Agreement dated
June __, 2006 in favor of Credit Suisse, Cayman Island Branch, as agent for the
Secured Parties referred to therein (the “Pledgee” and such agreement, as it may
be amended, restated, or otherwise modified from time to time, the “Amended and
Restated Security Agreement”) pursuant to which a security interest is granted
by the Pledgor in all present and future Assets (hereinafter defined) in Account
No. _______ of the Pledgor (the “Pledge”).

In connection therewith, the Pledgor hereby instructs you (the “Eligible
Securities Intermediary”) to:

1.                                       maintain the Account, as
“________________ __________ Control Account”;

2.                                       hold in the Account the assets,
including all financial assets, securities, security entitlements and all other
property and rights now or hereafter received in such Account (collectively the
“Assets”), including without limitation those assets listed in Exhibit A
attached hereto and made a part hereof;

3.                                       provide to the Pledgee, with a
duplicate copy to the Pledgor, a monthly statement of Assets and a confirmation
statement of each transaction effected in the Account after such transaction is
effected; and

4.                                       honor only the instructions or
entitlement orders in regard to or in connection with the Account given by an
Authorized Officer of the Pledgee, except that until such time as the Pledgee
gives a written notice to the Eligible Securities Intermediary that the
Pledgor’s rights under this sentence have been terminated (on which notice the
Eligible Securities Intermediary may rely exclusively), the Pledgor acting
through an Authorized Officer may (a) exercise any voting rights that it may
have with respect to any of the Assets, (b) give instructions to enter into
purchase or sale transactions in the Account and (c) withdraw and receive for
its own use all regularly scheduled interest and dividends paid with respect to
the Assets and all cash proceeds of any sale of Assets (“Permitted
Withdrawals”); provided, however, that unless the Pledgee has consented to the
specific transaction, the Pledgor shall not instruct the Eligible Securities
Intermediary to deliver and, except as may be required by law or by court order,
the Eligible Securities Intermediary shall not deliver, cash and/or securities,
or proceeds from the sale of, or distributions on, such securities out of the
Account to the Pledgor or to any other person or entity other than Permitted
Withdrawals.

1


--------------------------------------------------------------------------------




By its signature below, the Eligible Securities Intermediary agrees to comply
with the entitlement orders and instructions of an Authorized Officer of the
Pledgee (including without limitation any instructions with respect to sales,
trades, transfers and withdrawals of cash or other of the Assets) without the
consent of the Pledgor or any other person (it being understood and agreed by
the Pledgor that the Eligible Securities Intermediary shall have no duty or
obligation whatsoever of any kind or character to have knowledge of the terms of
the Amended and Restated Security Agreement or to determine whether or not an
event of default exists thereunder). The Pledgor hereby agrees to indemnify and
hold harmless the Eligible Securities Intermediary, its affiliates, officers and
employees from and against any and all claims, causes of action, liabilities,
lawsuits, demands and/or damages, including any and all court costs and
reasonable attorney’s fees, that may result by reason of the Eligible Securities
Intermediary complying with such instructions of the Pledgee. In the event that
the Eligible Securities Intermediary is sued or becomes involved in litigation
as a result of complying with the above stated written instructions, the Pledgor
and the Pledgee agree that the Eligible Securities Intermediary shall be
entitled to charge all costs and fees it incurs in connection with such
litigation to the Assets in the Account and withdraw such sums as the costs and
charges accrue.

The Authorized Officer of the Pledgee who shall give oral instructions hereunder
shall confirm the same in writing to the Eligible Securities Intermediary within
five days after such oral instructions are given.

For the purpose of this Agreement, the term “Authorized Officer of Pledgor”
shall refer in the singular to ____________________ or ____________________
(each of whom is, on the date hereof, an officer or director of the Pledgor) and
“Authorized Officer of Pledgee” shall refer in the singular to any Person who is
a vice president or managing director of the Pledgee. In the event that the
Pledgor shall find it advisable to designate a replacement of any of its
Authorized Officers, written notice of any such replacement shall be given to
the Eligible Securities Intermediary and the Pledgee.

Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligations or duties upon the Eligible
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Eligible Securities Intermediary to the Pledgor.

As long as the Assets are pledged to the Pledgee: (i) the Eligible Securities
Intermediary will not invade the Assets to cover margin debits or calls in any
other accounts of the Pledgor and (ii) the Eligible Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of the
Pledgee any security interest, lien or right of setoff the Eligible Securities
Intermediary may have. The Eligible Securities Intermediary acknowledges that it
has not received notice of any other security interest in the Account or the
Assets. In the event any such notice is received, the Eligible Securities
Intermediary will promptly notify the Pledgee. The Pledgor herein represents
that the Assets are free and clear of any lien or encumbrances and agrees that,
with the exception of the security interest granted to the Pledgee, no lien or
encumbrance will be placed by it on the Assets without the express written
consent of both the Pledgee and the Eligible Securities Intermediary.

2


--------------------------------------------------------------------------------




This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law of the Eligible Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the UCC shall
be, the law of the State of New York.

The Eligible Securities Intermediary will treat all property at any time held by
the Eligible Securities Intermediary in the Account as financial assets within
the meaning of the Uniform Commercial Code. The Eligible Securities Intermediary
acknowledges that this Agreement constitutes written notification to the
Eligible Securities Intermediary, pursuant to the Uniform Commercial Code and
any applicable federal regulations for the Federal Reserve Book Entry System, of
the Pledgee’s security interest in the Assets. The Pledgor, Pledgee and Eligible
Securities Intermediary are entering into this Agreement to provide for the
Pledgee’s control of the Assets and to confirm the first and exclusive priority
of the Pledgee’s security interest in the Assets. The Eligible Securities
Intermediary agrees to promptly make and thereafter maintain all necessary
entries or notations in its books and records to reflect the Pledgee’s security
interest in the Assets.

If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, the Pledgee and the Eligible Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

This Agreement may be terminated by the Eligible Securities Intermediary upon 30
day’s prior written notice to the Pledgor and the Pledgee. Upon expiration of
such 30-day period, the Eligible Securities Intermediary shall be under no
further obligation except to hold the Assets in accordance with the terms of
this Agreement, pending receipt of written instructions from the Pledgor and the
Pledgee, jointly, regarding the further disposition of the pledged Assets.

The Pledgor acknowledges that this Agreement supplements any existing agreements
of the Pledgor with the Eligible Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any rights that the
Eligible Securities Intermediary might otherwise have.

3


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

[PLEDGOR]

By:
                                                                                        
                Name:
                Title:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:
                                                                                        
                Name:
                Title:

By:
                                                                                        
                Name:
                Title:

ACCEPTED AND AGREED:
[Eligible Financial Intermediary]

By:                                                                         
                Name:
                Title:

4


--------------------------------------------------------------------------------




EXHIBIT A

Pledged Collateral Account Number: ____________________

ASSETS

5


--------------------------------------------------------------------------------


 

Annex 3 to

Amended and Restated Security Agreement

PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of      ________ __, ____, is delivered pursuant
to Section 4.4(e) of the Amended and Restated Security Agreement dated
June [__], 2006 by Merisant Company (the “Borrower”), [Merisant
Worldwide, Inc.,] the [undersigned Grantor and the other ]Subsidiaries of the
Borrower from time to time party thereto as Grantors in favor of Credit Suisse,
Cayman Islands Branch, as agent for the Secured Parties referred to therein (as
it may be amended, restated, or otherwise modified from time to time, the
“Amended and Restated Security Agreement”) and the undersigned hereby agrees
that this Pledge Amendment may be attached to the Amended and Restated Security
Agreement and that the Pledged Collateral listed on this Pledge Amendment shall
be and become part of the Collateral referred to in the Amended and Restated
Security Agreement and shall secure all Secured Obligations of the undersigned.
Capitalized terms used herein but not defined herein are used herein with the
meaning given them in the Amended and Restated Security Agreement.

[GRANTOR]

By:
                                                                                        
                Name:
                Title:

Issuer      

 

Class                        

 

Certificate Nos.

 

Par Value                 

 

Number of
Shares, Units or Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Issuer     

 

Description of
Debt

 

Certificate Nos.

 

Final Maturity

 

Principal
Amount 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------




 

ACKNOWLEDGED AND AGREED
as of the date of this Pledge Amendment first above written.

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:                                                                                         
                Name:
                Title:

By:                                                                                         
                Name:
                Title:

 

2


--------------------------------------------------------------------------------


 

Annex 4 to

Amended and Restated Security Agreement

JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of      ________ __, ____,is delivered pursuant
to Section 7.10 of the Amended and Restated Security Agreement dated as of
June [__], 2006 by Merisant Company (the “Borrower”), Merisant Worldwide, Inc.,
and the Subsidiaries of the Borrower listed on the signature pages thereof in
favor of Credit Suisse, Cayman Islands Branch, as agent for the Secured Parties
referred to therein (as it may be amended, restated, or otherwise modified from
time to time, the “Amended and Restated Security Agreement”). Capitalized terms
used herein but not defined herein are used with the meanings given them in the
Amended and Restated Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 of the Amended and Restated Security Agreement, hereby becomes a
party to the Amended and Restated Security Agreement as a Grantor thereunder
with the same force and effect as if originally named as a Grantor therein and,
without limiting the generality of the foregoing, hereby grants to the
Administrative Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby collaterally
assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Administrative Agent and grants to the Administrative Agent a Lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral and expressly assumes all obligations and liabilities of a Grantor
thereunder.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 5 to the Amended and Restated Security Agreement.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III of the Amended and Restated Security
Agreement applicable to it is true and correct on and as the date hereof as if
made on and as of such date.

[SIGNATURE PAGE FOLLOWS]

1


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

[GRANTOR]

By:
                                                                                        
                Name:
                Title:

ACKNOWLEDGED AND AGREED
as of the date of this Pledge Amendment first above written.

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:                                                                                         
                Name:
                Title:

By:                                                                                         
                Name:
                Title:

2


--------------------------------------------------------------------------------




 

Annex 1-A to
Joinder Agreement

Supplemental Information

 

3


--------------------------------------------------------------------------------


 

Annex 5 to
Amended and Restated Security Agreement

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of    ________ __, ____, by Merisant
Company (the “Borrower”) and each of the other entities listed on the signature
pages hereof [or which becomes a party hereto pursuant to Section 7.10 of the
Amended and Restated Security Agreement referred to below] (each a “Grantor”
and, collectively, the “Grantors”), in favor of Credit Suisse, Cayman Islands
Branch (“CS”), as agent for the Secured Parties (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of July 11, 2003 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, Merisant Worldwide, Inc., the
Lenders and Issuers party thereto CS, as administrative agent for the Lenders
and Issuers, and sole arranger and book runner, and the other agents party
thereto, the Lenders and the Issuers have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein; and

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations; and

WHEREAS, all the Grantors are party to an Amended and Restated Security
Agreement of even date herewith in favor of the Administrative Agent (as it may
be amended, restated, or otherwise modified from time to time, the “Amended and
Restated Security Agreement”) pursuant to which the Grantors are required to
execute and deliver this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

Section 1               Defined Terms. Unless otherwise defined herein, terms
defined in the Credit Agreement or in the Amended and Restated Security
Agreement and used herein have the meaning given to them in the Credit Agreement
or the Amended and Restated Security Agreement.

Section 2               Grant of Security Interest in Copyright Collateral. Each
Grantor, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of such Grantor, hereby collaterally assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Administrative
Agent for the benefit of the Secured Parties, and grants to the Administrative

1


--------------------------------------------------------------------------------




 

Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “Copyright Collateral”):


(A)  ALL OF ITS COPYRIGHTS AND COPYRIGHT LICENSES TO WHICH IT IS A PARTY,
INCLUDING THOSE REFERRED TO ON SCHEDULE I HERETO (AS SUCH SCHEDULE MAY BE
AMENDED FROM TIME TO TIME BY THE ADDITION OF COPYRIGHTS AND COPYRIGHT LICENSES,
SUBSEQUENTLY CREATED OR ACQUIRED, BY EXECUTION OF A SUPPLEMENT IN SUBSTANTIALLY
THE SAME FORM OF EXHIBIT A ATTACHED HERETO);     


(B)  ALL RENEWALS OF THE FOREGOING; AND


(C)  ALL PROCEEDS OF THE FOREGOING, INCLUDING ANY CLAIM BY GRANTOR AGAINST THIRD
PARTIES FOR PAST, PRESENT, FUTURE INFRINGEMENT OF ANY COPYRIGHT OR COPYRIGHT
LICENSED UNDER ANY COPYRIGHT LICENSE.

Section 3               Amended and Restated Security Agreement. The security
interest granted pursuant to this Copyright Security Agreement is granted in
conjunction with the security interest granted to Administrative Agent pursuant
to the Amended and Restated Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of Administrative Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Amended and Restated Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

Very truly yours,

[GRANTORS]

By: __________________________
                Name:
                Title:

Accepted and Agreed:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:
                                                                                        
                Name:
                Title:

By:
                                                                                        
                Name:



2


--------------------------------------------------------------------------------




                Title:

3


--------------------------------------------------------------------------------




 

ACKNOWLEDGEMENT OF GRANTOR

STATE OF                                                            )

                       )               ss.

COUNTY OF                                                         )

On this day of ___________________, ____ before me personally appeared
_______________________,proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of ______________,
who being by me duly sworn did depose and say that he is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.

_____________________________________
Notary Public

4


--------------------------------------------------------------------------------




 

Schedule I
to
Copyright Security Agreement
Copyright Registrations

A.            REGISTERED COPYRIGHTS

                       Copyright Reg. No. Date

B.            COPYRIGHT APPLICATIONS

C.            COPYRIGHT LICENSES

Name of Agreement, Parties, Date of Agreement

 

5


--------------------------------------------------------------------------------


 

Annex 6 to
Amended and Restated Security Agreement

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of ________ __, ____ by Merisant Company
(the “Borrower”) and each of the other entities listed on the signature
pages hereof [or which becomes a party hereto pursuant to Section 7.10 of the
Amended and Restated Security Agreement referred to below] (each a “Grantor”
and, collectively, the “Grantors”), in favor of Credit Suisse, Cayman Islands
Branch (“CS”), as agent for the Secured Parties (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of July 11, 2003 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, Merisant Worldwide, Inc., the
Lenders and Issuers party thereto CS, as administrative agent for the Lenders
and Issuers, and sole arranger and book runner, and the other agents party
thereto, the Lenders and the Issuers have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein; and

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations; and

WHEREAS, all the Grantors are party to an Amended and Restated Security
Agreement of even date herewith in favor of the Administrative Agent (as it may
be amended, restated, or otherwise modified from time to time, the “Amended and
Restated Security Agreement”) pursuant to which the Grantors are required to
execute and deliver this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

Section 1               Defined Terms. Unless otherwise defined herein, terms
defined in the Credit Agreement or in the Amended and Restated Security
Agreement and used herein have the meaning given to them in the Credit Agreement
or the Amended and Restated Security Agreement.

Section 2               Grant of Security Interest in Patent Collateral. Each
Grantor, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of such Grantor, hereby collaterally assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Administrative
Agent for the benefit of the Secured Parties, and grants to the Administrative

1


--------------------------------------------------------------------------------




 

Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title and interest in, to and under the following Collateral
of such Grantor (the “Patent Collateral”):


(B)           ALL OF ITS PATENTS AND PATENT LICENSES TO WHICH IT IS A PARTY,
INCLUDING THOSE REFERRED TO ON SCHEDULE I HERETO (AS SUCH SCHEDULE MAY BE
AMENDED FROM TIME TO TIME BY THE ADDITION OF PATENTS AND PATENT LICENSES,
SUBSEQUENTLY CREATED OR ACQUIRED, BY EXECUTION OF A SUPPLEMENT IN SUBSTANTIALLY
THE SAME FORM OF EXHIBIT A ATTACHED HERETO);


       (B)           ALL REISSUES, CONTINUATIONS OR EXTENSIONS OF THE FOREGOING;
AND 


       (C)           ALL PROCEEDS OF THE FOREGOING, INCLUDING ANY CLAIM BY
GRANTOR AGAINST THIRD PARTIES FOR PAST, PRESENT OR FUTURE INFRINGEMENT OF ANY
PATENT OR ANY PATENT LICENSED UNDER ANY PATENT LICENSE.

Section 3               Amended and Restated Security Agreement. The security
interest granted pursuant to this Patent Security Agreement is granted in
conjunction with the security interest granted to Administrative Agent pursuant
to the Amended and Restated Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of Administrative Agent
with respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Amended and Restated Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

Very truly yours,

[GRANTORS]

By: __________________________
                Name:
                Title:

Accepted and Agreed:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:
                                                                                        
                Name:
                Title:

By:
                                                                                        
                Name:
                Title:

2


--------------------------------------------------------------------------------




3


--------------------------------------------------------------------------------




 

ACKNOWLEDGEMENT OF GRANTOR

STATE OF                                                            )

                       )               ss.

COUNTY OF                                                         )

On this day of ___________________, ____ before me personally appeared
_______________________,proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of ______________,
who being by me duly sworn did depose and say that he is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.

________________________________
Notary Public

4


--------------------------------------------------------------------------------




 

Schedule I
to
Patent Security Agreement
Patent Registrations

A.            REGISTERED PATENTS

                       Patent Reg. No. Date

B.            PATENT APPLICATIONS

C.            PATENT LICENSES

Name of Agreement, Parties, Date of Agreement

 

5


--------------------------------------------------------------------------------


 

Annex 7 to
Amended and Restated Security Agreement

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of ________ __, ____ by Merisant Company
(the “Borrower”) and each of the other entities listed on the signature
pages hereof or which becomes a party hereto pursuant to Section 7.10 of the
Amended and Restated Security Agreement referred to below (each a “Grantor” and,
collectively, the “Grantors”), in favor of Credit Suisse, Cayman Islands Branch
(“CS”), as agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of        July 11, 2003 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among the Borrower, Merisant Worldwide, Inc.,
the Lenders and Issuers party thereto CS, as administrative agent for the
Lenders and Issuers, and sole arranger and book runner, and the other agents
party thereto, the Lenders and the Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein; and

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations; and

WHEREAS, all the Grantors are party to an Amended and Restated Security
Agreement of even date herewith in favor of the Administrative Agent (as it may
be amended, restated, or otherwise modified from time to time, the “Amended and
Restated Security Agreement”) pursuant to which the Grantors are required to
execute and deliver this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent as follows:

Section 1               Defined Terms. Unless otherwise defined herein, terms
defined in the Credit Agreement or in the Amended and Restated Security
Agreement and used herein have the meaning given to them in the Credit Agreement
or the Amended and Restated Security Agreement.

Section 2               Grant of Security Interest in Trademark Collateral. Each
Grantor, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of such Grantor, hereby collaterally assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Administrative
Agent for the benefit of the Secured Parties, and grants to the Administrative
Agent for the benefit of the Secured Parties a lien on and security interest in,
all of its right, title

1


--------------------------------------------------------------------------------




 

and interest in, to and under the following Collateral of such Grantor (the
“Trademark Collateral”):


(A)           ALL OF ITS TRADEMARKS AND TRADEMARK LICENSES TO WHICH IT IS A
PARTY, INCLUDING THOSE REFERRED TO ON SCHEDULE I HERETO (AS SUCH SCHEDULE MAY BE
AMENDED FROM TIME TO TIME BY THE ADDITION OF TRADEMARKS AND TRADEMARK LICENSES,
SUBSEQUENTLY CREATED OR ACQUIRED, BY EXECUTION OF A SUPPLEMENT IN SUBSTANTIALLY
THE SAME FORM OF EXHIBIT A ATTACHED HERETO);


(B)           ALL RENEWALS OF THE FOREGOING;


(C)           ALL GOODWILL OF THE BUSINESS CONNECTED WITH THE USE OF, AND
SYMBOLIZED BY, EACH TRADEMARK AND EACH TRADEMARK LICENSE; AND


(D)           ALL PROCEEDS OF THE FOREGOING, INCLUDING ANY CLAIM BY GRANTOR
AGAINST THIRD PARTIES FOR PAST, PRESENT, FUTURE (I) INFRINGEMENT OR DILUTION OF
ANY TRADEMARK OR TRADEMARK LICENSED UNDER ANY TRADEMARK LICENSE OR (II) INJURY
TO THE GOODWILL ASSOCIATED WITH ANY TRADEMARK OR ANY TRADEMARK LICENSED UNDER
ANY TRADEMARK LICENSE.

Section 3               Amended and Restated Security Agreement. The security
interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interest granted to Administrative Agent pursuant
to the Amended and Restated Security Agreement and each Grantor hereby
acknowledges and affirms that the rights and remedies of Administrative Agent
with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Amended and Restated Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

Very truly yours,

[GRANTORS]

By: __________________________
                Name:
                Title:

2


--------------------------------------------------------------------------------




 

Accepted and Agreed:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent

By:
                                                                                        
                Name:
                Title:

By:
                                                                                        
                Name:
                Title:

 

ACKNOWLEDGEMENT OF GRANTOR

 

STATE OF                                                            )

                       )               ss.

COUNTY OF                                                         )

On this day of ___________________, ____ before me personally appeared
_______________________,proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of ______________,
who being by me duly sworn did depose and say that he is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.

__________________________________
Notary Public

3


--------------------------------------------------------------------------------




 

Schedule I
to
Trademark Security Agreement
Trademark Registrations

A.            REGISTERED TRADEMARKS

MarkReg. No. Date

B.            TRADEMARK APPLICATIONS

C.            TRADEMARK LICENSES

Name of Agreement, Parties, Date of Agreement

 

4


--------------------------------------------------------------------------------


 

Annex 8 to
Amended and Restated Security Agreement

ACKNOWLEDGMENT AND CONSENT

Reference is made to that certain Amended and Restated Security Agreement (as it
may be amended, restated, or otherwise modified from time to time, the “Amended
and Restated Security Agreement”), dated June [__], 2006, made by the Grantors
party thereto for the benefit of Credit Suisse, Cayman Islands Branch, as
Administrative Agent. Capitalized terms used herein but not defined herein have
the meanings given them in the Amended and Restated Security Agreement.

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Security Agreement and agrees for the benefit of the Administrative
Agent and the Lenders as follows:

1.   The undersigned will be bound by the terms of the Amended and Restated
Security Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

2.   The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 4.4 of the Amended and
Restated Security Agreement and will comply promptly with any requirements
thereof.

3.   The terms of Sections 5.3(c) and 5.5 of the Amended and Restated Security
Agreement shall apply to the undersigned, mutatis mutandis, with respect to all
actions that may be required pursuant to Section 5.3(c) or 5.5 of the Amended
and Restated Security Agreement.

MERISANT SPAIN S.L.

By:                                                  
                                                                               
Name:
                                                                               
Title:

 Address for Notices:
                                                                       10 South
Riverside Plaza, Suite 850
                                                                       Chicago,
IL 60606
                                                                       Fax:
(312) 840-5440

 

1


--------------------------------------------------------------------------------